UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2012 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On February 15, 2013, CorpBanca published on its web site a material event notice, which is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Eugenio Gigone Name: Eugenio Gigogne Title: Chief Financial Officer Date: February 15, 2013 EXHIBIT INDEX Exhibit Description Material event notice dated February 15, 2013. Exhibit 99.1 Santiago, February 15, 2013 GG/046/2013 Mr. Fernando Coloma Correa Superintendent of Securities and Insurance PRESENT REF.: MATERIAL EVENT NOTICE For your consideration: In accordance with the provisions set forth in articles 9 and 10 of the 18.045 Law on Securities Markets and Chapter 18-10 of the Norms’ Compilation of the Banks and Financial Institutions Superintendency, CorpBanca informs you the following material event regarding the aforementioned entity, its businesses, and its securities: On February 15, 2013, CorpBanca held a Board of Directors meeting, in which the members of the Board resolved to inform the public the following event, as a material event notice: The Board scheduled a general shareholders meeting to be held on March 7, 2013, seeking approval of, among other things, the annual financial statements and the Board’s proposal to distribute 50% of CorBanca’s profits generated during 2012, which is in the amount of Ch$60,039,998,173, through dividends to be distributed among the Bank’s total outstanding shares at Ch$0.1764023878 per share. If such distribution is approved, the dividends will be paid once the aforementioned shareholders meeting has been finalized. In the event the distribution is approved under the terms mentioned above, the shareholders entitled to receive such dividends will be those shareholders registered on the Shareholder Registry 5 business days before the general shareholders meeting was held, this is, as of the end of March 1, 2013. Sincerely yours, /s/ Fernando Massú Taré Fernando Massú Taré CEO
